Relator applied for the writ of habeas corpus before Hon. Sam R. Scott, special judge duly appointed by the Governor *Page 464 
to try this case. The hearing was originally had in Falls County, bail being denied. The case was appealed to this court and reversed, the application being ordered heard in Robertson County. Ex parte Graham, 64 S.W. Rep., 932. In pursuance of that order the case was heard in Robertson County, bail being denied, and relator remanded to custody, and this appeal is prosecuted.
It appears that relator has heretofore been tried, the jury finding him guilty of murder in the second degree. At that trial Hon. John L. Goodman presided as special judge. Upon the appeal of the case we held that the judge was disqualified, and because of his disqualification the judgment was reversed. On that appeal we said: "The trial judge being disqualified, as indicated above, the whole proceeding became an absolute nullity, the judgment void, and the cause stands upon the docket of the District Court of Robertson County as if the proceeding complained of in this record had never occurred." Graham v. State, ante, p. 110; 2 Texas Ct. Rep., 822. A void judgment would not sustain a plea of former jeopardy to any offense. Ogle v. State, ante, p. 219; 2 Texas Ct. Rep., 960. The Constitution authorizes bail in all cases where the proof is not evident. We have carefully examined this record and considered the evidence adduced, and are of opinion that the judgment of the lower court denying relator bail is correct. The judgment is affirmed.
Affirmed.